FILED
                            NOT FOR PUBLICATION                             OCT 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10390

               Plaintiff - Appellee,             D.C. No. 2:07-cr-01044-ROS

  v.
                                                 MEMORANDUM *
MARCOS RODRIGUEZ-ESQUEDA,
a.k.a. Jose Alejandro-Esqueda, a.k.a. Jose
Esqueda-Martinez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, Chief Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Marcos Rodriguez-Esqueda appeals from the district court’s order denying

his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Rodriguez-Esqueda’s counsel has filed a brief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    10-10390